Explanations of vote
Oral explanations of vote
(RO) I wanted to highlight above all the quality of the efforts made by Gabriele Albertini in drafting the motion. I also wanted to say that I voted in favour of this motion, given that enlargement is an important political gesture for the EU. I also want to point out that I have voted differently from my political group on several issues, basically linked to Kosovo, as I hold a different view to the majority of European countries about Kosovo. Therefore, I voted differently on Amendment 17 in Article 19, Amendment 22, Amendment 24 and also after citation 4 in point 10.
I still regard enlargement as being very important, but I also believe that the differences expressed by five of the Member States must be taken into account.
(ES) Madam President, the votes of the Spanish socialist delegation on Kosovo support international non-recognition of Kosovo's unilateral declaration as an independent State.
(BG) I voted against the enlargement strategy resolution because it contains many flattering words about the progress Turkey is making under the Copenhagen criteria. I do not see any sign of this progress. Fellow Members, please understand once and for all that Turkey is a country which, less than 100 years ago, committed genocide against the peoples within its borders and peoples which had recently liberated themselves from Turkish rule. Today, Turkey still continues to commit genocide, and its population and political class are proud of these actions committed by their country. Twenty years ago, Turkey sponsored terrorist organisations and exported terrorism. It continues to foster close links with terrorist organisations even to this day. If we want to have a country in the European Union which is still proud of genocide and sponsors terrorism, then go ahead and accept it. However, I am definitely against this.
(FI) Mr President, I voted in favour of this report, but I would like to raise one important issue with regard to it.
In my view, we in the European Parliament and the European Union need to ensure that all countries aspiring to membership of the European Union demonstrate compliance with the Copenhagen criteria. It is very important to make sure that human rights, democracy, freedom of opinion and the rule of law can be implemented.
Today, we also voted on women's rights and for women to have the right to a life in which they do not have to put up with violence. I think that it is very important in this connection to ensure that the rights of women and children are implemented in any country that wants to join the European Union.
With respect to all this, I am mainly talking about Turkey. Turkey has to implement speedy reforms and changes if it is to be ready to join the European Union, although I do not myself share the belief that that will happen in our lifetime. It is nevertheless most important that we in the European Union jointly adhere to the agreed rules, the Copenhagen criteria.
(DE) Mr President, ladies and gentlemen, I have also voted no, because I am of the opinion that Turkey must first fulfil all the criteria, before we can make such a positive statement here. In particular, I would like to highlight the border dispute between Cyprus and Turkey, which has still not been settled this year, and the illegal occupation of Cyprus, which has not yet been brought to an end. However, I did not want to vote against the other accession candidates. I would particularly make an exception in the case of the Balkan States which I would like to welcome here in this House as soon as possible.
(PL) Mr President, I abstained from voting on this resolution, although the question is important, and even very important. However, I do not see why the question of combating violence against women should be taken together with the question of reproductive choice. During the debate on this subject yesterday, some of the speakers were talking nonsense. Mrs Senyszyn accused the Catholic Church of oppressing women.
It would be difficult to say something more absurd. In Poland, there are no honour killings, circumcision of girls is not a general practice, there is no selective abortion, there are no temporary marriages, and people are not stoned for actual or claimed adultery. Women do not suffer discrimination by the law in any way, and all instances of violence against women are universally condemned, both by the citizens and by the Catholic Church. Fortunately, extreme statements of this kind did not find their way into the resolution, so I only abstained.
(IT) Mr President, I have voted in favour of the motion for a resolution on the elimination of violence against women. I am dedicating my vote to the nearly seven million Italian women who are subjected to violence by men each year. Of course, I also dedicate it to all those women in Europe who find themselves in the same situation.
At times, we are tempted to believe that this is a phenomenon that takes place on the fringes of our society when, in reality, violence against women is carried out above all within the home. Thus, it is a phenomenon which directly affects us.
Elderly women have greater difficulty in protecting themselves. Therefore, we must not forget about them, because violence is not only physical; it is also cultural. It can also mean denying a person their freedom of movement.
Moreover, before reaching adulthood, women are young girls, and violence against a young girl will prevent her from enjoying life forever.
I therefore hope that, from this point forward, Parliament will take concrete measures to ensure that all this does not remain just a good intention.
(SV) Mr President, violence against women is a widespread problem throughout Europe and, indeed, the world. In Sweden alone, with a population of nine million, 380 women are abused every day. A fifth of the female population is subjected to violence and 45% of all women between the ages of 16 and 64 have, at some time in their lives, been victims of acts of violence. This is absolutely appalling. Being subjected to violence in the home is a horrendous violation of personal integrity. Men and women should have the same chance of physical integrity.
The violence that goes on across our continent is evidence that the work of promoting equality in Europe still has a long way to go. The EU cannot continue to ignore these facts. I therefore welcome the resolution on elimination of violence against women and call on the new Commission and the Council to also assume their share of the responsibility in this matter. I intend to ensure that the Commission is forced to table a proposal to improve the situation with regard to violence against women.
Mr President, I voted in favour of this resolution wholeheartedly because I think that we need to join forces across political groups towards a common goal - to denounce, raise awareness of and combat all forms of violence against women.
I am particularly sensitive to the women in conflict as I shared, provided help during, and lived through, all the conflict in Bosnia and Herzegovina and partly also with the Red Cross in Darfur. I think that we now have a fantastic instrument with the Stockholm Programme to enable us to move from words to action. I would like to thank the Swedish Presidency for having included empowerment and combating violence against women in the Stockholm Programme. I will definitely work towards there being a priority, in the implementation of the Stockholm Programme, for combating violence against women.
(PL) Mr President, I would like to stress that the subject of violence against women is extremely important, and I am very glad that the European Parliament has taken up this problem. Worthy of particular attention is the problem of the most aggressive and brutal sexually motivated crimes, which are committed against women but which do not always meet with an adequate reaction from the justice system in some European countries. Sentences handed down by courts in such cases are often extremely lenient, which in some cases causes women to lose motivation to report the drastic incidents which have happened to them to the law enforcement authorities. This leads to the existence of invisible crime statistics. This is why, in cases of these most drastic and serious crimes against women, where violence is used and which are sexually motivated, we should give greater attention to efforts at standardising sentencing, to give a sense of security and also a certain feeling of justice and moral satisfaction to women who have been affected in such a cruel way.
I would like to stress that I could not vote in favour of the final text of the resolution because of its ideological and radical attitude to the question of abortion, an attitude which conflicts with Christian values.
(PL) Mr President, I would like to give an explanation of vote on the question of combating tobacco smoking, if possible. A very short statement.
Mr Wojciechowski, the rules state that we must deal with one subject after another. We have just discussed the subject of the elimination of violence against women and we will now be moving to the subject of a political solution with regard to the piracy off the Somalian coast. One thing at a time!
(NL) The Dutch Party for Freedom (PVV) voted against the motion for a resolution on Somalia, and I should like to explain why.
The PVV takes the view that the monitoring of vessels off the coast of Somalia is not a task for the EU; instead, it is one hundred per cent a task for NATO. Europe has no army, nor does it have any business being there. This is one hundred per cent a job for NATO.
The PVV also takes the view that marines should be present on merchant ships to make it possible to resist direct attacks by pirates. To reiterate then, the piracy in the sea surrounding Somalia must be stopped, but not this way.
(SK) The recommendations of the Council on non-smoking environments have the aim of assisting the Member States in their efforts to protect people more effectively from tobacco smoke. This is in accordance with international obligations arising from the WHO Framework Convention on Tobacco Control.
I support the recommendation. Smoking continues to be the most frequent cause of diseases which lead to premature deaths. These include cardiovascular diseases, cancers and chronic diseases of the airways and, to a lesser extent, of reduced fertility in young women and men.
At a time of demographic crisis and the development of new fertility methods which are financially costly, we should focus more on raising awareness. It is necessary to begin in the family in order to protect our children from the negative effects of smoking.
I would like to conclude with an important request for consistent monitoring to include responses to the activities of the tobacco industry aimed at torpedoing anti-smoking measures.
(DE) Mr President, I would like to speak about two aspects of the smoke-free environment. Firstly, I have voted in favour of the Member States being given the authority in this area, on the one hand, because of the concept of subsidiarity and, on the other hand, because we do not have any authority. Although I am very much in favour of a smoke-free environment, I believe that in this case we should play by the rules.
The second aspect is that I find it annoying that the European Union subsidises the cultivation of tobacco. This will be phased out and I have also voted in favour of this, because I cannot bring it into line with the other idea of banning smoking altogether. Therefore, we must be consistent. If we want to combat smoking, then we should not subsidise tobacco cultivation.
(DE) Mr President, ladies and gentlemen, the German conservative group (CSU) would like to see clear and practical rules for the protection of non-smokers being introduced throughout Europe. However, in my opinion, 'throughout Europe' does not necessarily mean 'from within Europe'. Many Member States already have in place regulations for protecting non-smokers and others are in the process of introducing regulations of this kind.
I do not believe - in common with the majority of my fellow Members in the European Parliament, which is very pleasing - that we in Brussels must impose regulations for the protection of non-smokers or that we are able to do this more effectively. The European Union has no authority in this area. We are only responsible for health and safety at work. This is where the problem lies, because for me the most important issue is protecting children and young people and this group, which specifically needs protection, would not be covered by regulations that refer only to health and safety at work.
Therefore, the Member States must take action in this area. I have voted in favour and I am pleased that this amendment was accepted.
Mr President, I come from a country which has introduced a ban on smoking in the workplace. Indeed, I was a Member of the Irish Parliament at the time and I fully supported the ban.
However, we are in a slightly different position here in the European Parliament, where we have to consider the principle of subsidiarity. While indeed there may be an issue with regard to the protection of workers' health - we have legislation in this area already, such as on exposure to electro-magnetic radiation - we cannot ask, as we did in paragraph 7, that Member States, where smoking bans already exist, respect the principle of equality between different types of establishment in the hospitality sector. Yesterday, we voted on the role of national parliaments and their powers on proposed EU legislation in the area of subsidiarity under the new Lisbon Treaty, so we have to be very careful that we are coherent in the way we vote.
Finally, I was talking to my colleague at the very beginning and missed the vote on the European Year of Volunteering. I want to state that I fully support the Parliament proposal for that Year, having led the campaign to ensure that 2011 was designated during the last parliamentary term.
(FR) Mr President, I feel slightly emotional explaining this vote as my own mother was born in the tobacco factory in this very city of Strasbourg where my grandfather worked. This factory has just closed down.
When the service in France for producing tobacco and matches, which was a public service at the time, was turned into a limited company, its employees were told that this would be of no consequence to their jobs. Today, we can also understand the concern of other public service sectors confronted by the same problems.
In actual fact, we can definitely understand and justify the campaign against smoking, with its harmful effects on people's health. However, unfortunately, French tobacco production has disappeared. The tobacco factory in Strasbourg has closed down, but people are still smoking. They are continuing with tobacco imported from abroad.
This is why I personally support the prices set for European tobacco growers, at least for as long as people go on smoking in Europe. I prefer to see it grown here rather than imported from elsewhere.
(PL) Mr President, thank you for allowing me to speak. I support the action being taken by the European Union to reduce tobacco consumption, but I do not think this action should be based on reducing support for tobacco producers. This is because tobacco production is not related to its consumption. If we reduce or eliminate production, or if we withdraw support from farms which produce tobacco, there will still be consumption, only it will be consumption of imported tobacco. Fighting the tobacco producers is not the way to reduce smoking. That would be rather like trying to reduce beer consumption among young people by starting with a fight against hops producers. This is why I endorsed with my vote the position which says that production of tobacco does not influence its consumption.
(SK) The food crisis is not only an economic and humanitarian problem but also a question of world peace and security.
I was delighted to support the approved resolution, even though I have reservations over the solution to the question of world hunger. The meeting of the World Summit on Food Security did not take the direction desired by the organisers. Even though the fight against hunger is a problem with socio-economic, financial and cultural dimensions, the discussions in the meeting were restricted just to the technical level. Even FAO Director-General Jacques Diouf was disappointed with the meeting and with the fact that representatives of western countries did not participate in the meeting. The representatives of the developed world did not adopt any concrete obligations.
I cannot help seeing the question of solving hunger and poverty as a media topic rather than a concrete problem requiring an urgent solution. The foundation of solidarity is a willingness to assume real responsibility when meeting with others who are in need.
Written explanations of vote
in writing. - The UKIP admires volunteering and recognises the contribution to society it can make. However, this report called for the naked politicisation of volunteering for EU purposes, and for the use of the British taxpayers' money to achieve this politicisation. Thus, we could not support the motion.
in writing. - The notion of volunteering is crucial in modern day societies. It is something that is done out of the free will of the person concerned and can have an incredibly positive impact on the lives of many. The European Year of Volunteering is hence an important initiative. I am in agreement with the rapporteur. It is for these reasons that I have chosen to vote in favour of the report.
in writing. - I voted for this proposal in recognition of the many volunteers who do invaluable work without the recognition they deserve. Without their contribution to society, for which they receive no monetary remuneration, the United Kingdom would be a lesser place. While against the whole principle of European citizenship, I recognise the value of the service provided by volunteers. Therefore, I supported this proposal.
I voted in favour of Mr Scurria's report on the European Year of Volunteering (2011), advocating greater support from the institutions of the EU for this sector, which involves millions of European citizens and is essential for the promotion of solidarity and social inclusion. I believe that both the budget and coordination need to be increased at Community level, so as to consolidate the initiatives that form part of the European Year of Volunteering, such as awareness campaigns and transnational exchanges focusing on ideas and good practice.
The most basic definition of volunteering is goodwill in action. It is offered without charge, and it is generous, freely given and without strings. It is also a fundamental pillar of any society, as the work of thousands of volunteers, young and old, acting in a formal or informal capacity, in the fields of health, welfare, education, the environment or culture, makes a difference to thousands of lives every single day.
In view of this, we should welcome the initiative of launching a European Year of Volunteering, which will give due prominence to the anonymous faces of these volunteers, making us all aware of their tremendous work and seeking to create more favourable conditions for them to carry out their activities.
This idea is in line with those of the Democratic and Social Centre - People's Party, the first and only Portuguese political party to look at the issue of volunteering and make practical proposals to help volunteers, giving them the dignity and recognition that they deserve.
We voted in favour of this report, despite certain contradictions and small parts of it with which we do not agree.
Volunteering undoubtedly plays an important role in society, promoting the value of solidarity and mutual aid, contributing to social integration and helping to overcome discriminatory views, among other aspects.
The report tackles basic aspects, such as social support for the volunteer, focusing on issues like health, safety and training, and the distinction between paid work and voluntary activities.
Nevertheless, we believe that it needs to be ensured that volunteering does not come to substitute action by Member States, and that it must not be used as a way of fulfilling needs which are the responsibility of the social services. We advocate the need to promote the activities of non-profit organisations through effective and sufficient support. Such organisations include: cooperative groups; collectives and local societies; local residents' associations; sports, leisure, cultural, youth organisations, and those aimed at children.
We must also emphasise that voluntary work is equally dependent on workers having free time, and that it is incompatible with exploitation, irregular or excessive working hours, low salaries and job insecurity.
in writing. - It is with great pleasure that I have voted in favour of naming 2011 as the European Year of Volunteering. It is a great boon to the numerous voluntary organisations in all of our Member States of the EU. I would like to point out that sporting organisations play a central role in volunteering and, despite this not being stipulated explicitly in the legislative text, nevertheless needs to be acknowledged. Indeed, the largest voluntary association in Ireland is the Gaelic Athletic Association. The efforts of all involved in this great institution need to be duly recognised and lauded.
Mr President, volunteering represents the expression of European social values such as solidarity and non-discrimination. While it contributes to the personal development of volunteers on the one hand, it creates social cohesion on the other. Therefore, it requires due recognition and support from the European institutions, the Member States, local and regional authorities and various members of civil society, each according to their individual expertise.
The European Year of Volunteering (2011) will enable the activities organised in this field to take on a European dimension, and therefore the hope is that this will have a major impact on civil society.
The estimated EUR 3 million for preparatory initiatives in 2010, the increase in European Parliament-approved appropriations to EUR 8 million for 2011 and a high percentage - 1.8% to be precise - of cofinancing for the projects, will indeed enable the objectives set to be achieved, with the various levels working together.
Finally, it is worth mentioning the role that volunteering, if supported properly, can play with regard to retired workers, given the growing number of elderly people in civil society.
I voted in favour of the draft report on the European Year of Volunteering for a number of reasons. It is well known that voluntary activities offer a two-fold benefit: for the individual and for society. On the one hand, volunteering offers citizens the chance to learn and acquire new skills and for self-development. On the other hand, it also has a social function, contributing to the creation of a sense of solidarity and belonging. Bearing in mind the ever-growing interdependence of local communities in a globalised world and, at the same time, the worsening extent of individualistic behaviour, it is becoming vital to encourage social participation by citizens. I am referring in this instance to activities involving both young and old alike. Furthermore, I think that the exchange of experiences first-hand between volunteer organisations from the most diverse corners of the European Union has a major impact, given that the values motivating them all are the same. The purpose is identical: to raise the standard of living and improve the quality of life, ensure a high level of employment, improve social cohesion and combat exclusion. In other words, these are precisely the values on which the European Union is founded.
in writing. - Despite the request for a budget increase which I opposed and voted against at the committee stages, I nonetheless fully support the Report on the European Year of Volunteering overall. Volunteers are often unsung heroes. They make an immeasurable impact in their communities and on people's lives. In tough economic times like these, volunteering becomes all the more important and that is why I and others who brought this report forward are keen not only to raise awareness of the benefits of volunteering, but also to create a European Year where properly-funded initiatives will provide volunteering organisations the opportunity to encourage new volunteers to come forward.
We must ensure that the European Year of Volunteering is used as a platform for recognition of the contribution volunteers make to our communities, but also use this as an opportunity for us to better understand the barriers to volunteering and what we can do to help remove them and push volunteering forward. This is an example of what the EU should be doing - exchanging best practice in areas such as volunteering rather than creating more and more needless bureaucracy.
I supported the report on the European Year of Volunteering in 2011, intended to promote dialogue and the exchange of good volunteering practice between authorities and stakeholders in our Member States. With the increase over recent years in individualistic behaviour, the quest for new ways of individual expression, or even the changing demographic trends, civic participation has undergone major changes.
Therefore, volunteering must also adapt to enable a larger number of people to get involved in volunteering in different ways and at different times in their life. This can mean tapping the potential offered by the elderly and defining new forms of involvement with greater flexibility in terms of duration and ways to participate.
Europe, which has a long volunteering tradition, must help release the potential this offers. Volunteering provides those involved with a channel for learning (it is obvious that participation in voluntary activities provides citizens with new skills, contributes to their personal development and increases their sense of belonging to society). It also embodies such European values as solidarity, civic participation and non-discrimination in sectors as varied as education, culture, the environment, social welfare or health.
I endorsed the report on the European Year of Volunteering (2011). In the Member States of the European Union, we must give more importance to the question of volunteering, and should plan political action which supports the work of volunteers. The amendments proposed by the European Parliament introduce many significant changes to the Commission's proposal, and these should be included by the Council. The budgetary amount earmarked for achievement of the objectives of the European Year of Volunteering (2011), which amounts to EUR 6 million, is insufficient (by way of comparison, the budget for the European Year for Combating Poverty and Social Exclusion is nearly three times higher).
Volunteering is a gratuitous and unpaid activity, but this does not mean that it does not generate any costs. Volunteering needs financial and political support from all interested parties: non-government organisations, governments, administrative bodies of both national and local government, and businesses. Political commitment should be seen in the form of favourable policy which supports the development and infrastructure of volunteering. This matter is especially important for Poland, which will hold the EU Presidency in 2011. I would like to ask the Government of Poland to follow the example set by the European Parliament and take action to increase financial support for the European Year of Volunteering. I fully support the proposal to designate financial means for the creation of an interactive database for volunteers and voluntary organisations, which would be accessible to all stakeholders and which would continue to operate after 2011.
The year 2011 will be the European Year of Volunteering, and will be intended to honour and distinguish volunteers and their contribution to society. It is a wonderful proposal. Volunteering occurs in many different forms all over Europe, but everywhere, irrespective of the place, it is characterised by the fact that people want to help others without being paid, or they willingly get involved in environmental protection or work to ensure that every citizen can live with dignity.
It is worth stressing the fact that volunteering unquestionably has a positive influence on the developing identity of Europe, which has its roots in these values and is a good basis for developing understanding between citizens of the different social groups and countries of the entire European society. In addition, volunteering is significant for integration, social policy and education. We should also remember that it has great significance for intercultural dialogue and dialogue between generations, and it contributes to the development of social responsibility.
Volunteering also has economic value, and we must not forget this. It is, indeed, an unpaid and gratuitous activity, but this does not mean, however, that it does not involve any financial outlay. For this reason, it is important that volunteering receive support from the European Community. Volunteering requires policy based on friendly relations, which will support its development and infrastructure. I think that supporting the reward and recognition of voluntary activities by using certain financial means will motivate individuals, businesses and organisations.
I would like to explain my vote on the report of Marco Scurria on the proposal for a Council Decision on the European Year of Volunteering. Personally, I consider unpaid voluntary activities to be an important part of our society. In my own country, the Czech Republic, the most numerous and long-established voluntary organisations are the voluntary fire fighters. Their traditions go back a long way to a period when the need to avert catastrophic elemental disasters such as fires always brought together a few dozen volunteers whose aim was to protect their own property and that of their neighbours and other people they lived with. The most widely-spread and oldest organisations involved in voluntary work also include the Czech Red Cross, the Czech Tourists' Club, the Sokol gymnastic association, the Junák youth organisation and the voluntary mountain rescue service. All of these people who help in schools, hospitals and sports clubs or in the mountains, or who travel abroad to provide aid, deserve recognition. In this regard, it will surely be wholly beneficial to dedicate the year 2011 to this theme. For this reason I voted in favour of the report.
It is generally possible to welcome any agreement which improves cooperation with states neighbouring the European Union. If we compare the position of the states neighbouring the EU, then we see that - after Russia - the most important partner is Ukraine. The exchange of information in the fields of science and technology, the joint implementation of programmes, worker exchanges and the sharing of expertise in the area of managing scientific and research institutions, these are aims that can only be supported.
However, I would like to raise a specific reservation over the method of assessing the agreement. If the authors introduce efficiency indicators such as 'number of work trips and meetings', and even 'number of different areas of cooperative endeavour' then I have serious doubts as to the familiarity of the report's author with the issue in question. Section 7, 'Measures Against Fraud', makes a quite desperate impression, while statement 8.2.2 makes me question my sanity. In the age of electronic communications, I cannot understand why a 'report' on an agreement requires work trips and participation in meetings on the part of specialists and officials from the EU and Ukraine. In conclusion, I am happy to support this framework agreement because I know that in the Sixth Framework Programme, developments in science and research were already being integrated very actively and with genuinely good results. The aforementioned reservations notwithstanding, the GUE/NGL group supports the decision of the Council.
in writing. - The UKIP is not opposed to cooperation in the field of energy efficiency, but insists that such cooperation must be conducted by democratically elected governments and not by their unaccountable proxies in an anti-democratic supranational organisation such as the EU.
As we face a flood of applications for EU membership, the vote on this resolution could not have come at a better time. The EU is a rock of stability on this continent. It cannot remain a club which is closed to other European states, but it cannot open its doors indefinitely either. The European Union must, above all, make a success of the enlargements it has already carried out for the new Member States. As for the other states knocking on its door, the prerequisite for initiating any accession negotiations remains strict compliance with the Copenhagen criteria (democracy, rule of law, human rights, gender equality, market economy, etc.), along with unconditional observance of international law. Accession negotiations with candidate countries must be based on objectively measurable criteria, such as respect for rights and economic criteria, and avoid any kind of subjective reference based on values, religion or culture. In my view, what we therefore need to do is as follows: confirm the Balkans' suitability for EU membership; remember that enlargement and consolidation are inextricably linked; insist, in the case of Turkey, on compliance with the accession criteria; and, in the event of the negotiations' failure, propose a special association agreement.
In spite of all the criticism that can be levelled at it, it has been unequivocally shown that many countries harbour an enormous desire to join the European Union. The brutal and turbulent history of several of these countries, particularly in the Balkans, has strengthened their conviction that they would be free of both the expansionist tendencies of their neighbours and the influence of Russia if they were sheltered under the umbrella of the European Union.
Looking at the countries on the list, it is relatively easy to spot the inequality between different countries in terms of their enthusiasm and espousal of the conditions for joining the European Union. As I see it, Iceland stands out from this group, as its tradition of democracy, the high living standards of its citizens and its respect for the community acquis put it first in line for the accession process.
Aware of the need to adhere strictly to the criteria set out in Copenhagen, and to meet the commitments resulting therefrom, the European Union should not, through blind obstinacy, refuse to embrace those who show themselves ready to do the same.
This resolution is yet another case where, in relation to enlargement and a statement published by the European Commission, entitled 'Enlargement Strategy and Main Challenges 2009-2010', the majority in Parliament wants to acknowledge Kosovo, even saying that they 'welcome the Commission's intention to strengthen its relations with Kosovo, including exploring the possibility of Kosovo's participation in Community programmes.'
This encourages the future accession of a territory that has proclaimed its independence in blatant violation of international law, ignoring the fact that it is a state that is the product of an illegal war, a state that operates on the basis of an illegal statute which is not recognised by the UN.
Neither is the issue of Turkey adequately covered, given that this country continues its military occupation of an EU Member State - Northern Cyprus - and does not respect the rights of the Kurdish people as it should.
In view of this, although we believe that the issue of EU enlargement is primarily a decision for the people of each country that wishes to join, we voted against the report as it stands due to the negative aspects of the strategy that it seeks to follow, although this has no legal value.
in writing. - I voted for Amendment 4. I very much believe that we have to underline that by non-muslims, we first and foremost mean the Christians, therefore a mention of Christians explicitly next to other religious communities is needed. Christians are still persecuted in Turkey and it remains one of our biggest concerns. Christians and their communities are still not able to exercise their belief freely as they should be in a democratic state. I am convinced that Turkey will be ready for EU accession at the moment when it becomes as easy to raise a Christian church in Turkey as it is to raise a mosque in Brussels.
The process of EU enlargement should always be carefully considered and any new accession should always respect the common points of reference between the countries that make up the EU.
I understand that the accession of Turkey is seen as grounds for a preliminary debate, yet this indicates that there are doubts which, at the very least, justify this debate. The debate would include issues such as whether Turkey can, geographically speaking, be considered part of Europe, whether its secularity is merely the result of the army which keeps it in check, whether an EU with borders stretching to Iraqi Kurdistan would be wise, and whether, due to its enormous demographic mass, Turkey's accession would throw the EU off balance.
Moreover, there is a non-negotiable obligation to respect the Copenhagen criteria, the first of which has to do with human rights.
With regard to the resolution on the Commission's enlargement strategy paper for 2009, we would like to make it clear, on behalf of the Spanish delegation of the Group of the European People's Party (Christian Democrats), that the fact that we supported it overall does not in any way mean that we agree with the recognition of Kosovo as an independent State. We feel that Kosovo is an exceptional case, and we would like to point out that it has not been recognised by Spain or by four other Member States.
Consequently, both in the Committee on Foreign Affairs and today in plenary, we have supported the amendments that were in line with our viewpoint.
Our vote in favour of the resolution is due to the fact that we do not want our position on Kosovo to be understood as a negative attitude to the enlargement process that the countries of the Western Balkans, Turkey and Iceland are now involved in.
I strongly oppose the Commission's enlargement strategy with regard to Turkey. The clear majority of EU citizens is against Turkey joining the EU and yet they must help to fund payments of billions of euros to Turkey in its role of official accession candidate. Turkey is not a European country, either geographically or culturally, or in terms of safeguarding human rights, democracy and the rule of law. The enlargement strategy takes almost no account of the concerns of the citizens of Europe. Instead it represents the geostrategic interests of the US. In addition, the unresolved conflicts on Turkey's borders will become EU problems if Turkey were to join. I regret the fact that the entire enlargement strategy, which includes Iceland and the western Balkans as well as Turkey, was discussed as a whole and this made it impossible to have a proper, selective, differentiated debate. The arrogance with which the subject of Turkey's accession is being handled is reflected in this procedure. The unwelcome voices of those opposed to accession, who represent the majority of the population, are largely being ignored.
I voted in favour of the European Parliament resolution on the Commission's 2009 enlargement strategy paper concerning the Western Balkan countries, Iceland and Turkey, since 6-15 years ago, Lithuania, together with the Baltic States and other Central and Eastern European countries, was in a similar situation to the candidate countries. Membership of the European Union gave my country and the other new EU Member States and their citizens many new opportunities, and helped to boost the economy and to strengthen democracy and human rights. With the entry into force of the Treaty of Lisbon, the European Union will have a new, more powerful engine that will drive our ship forward more successfully and through the waters of the financial and economic crisis, taking us to a new stage of EU enlargement. Only once they have joined the EU will the Balkan countries, the infamous 'powder keg' of Europe, where the world wars were sparked off, be able to remove the barriers to cooperation between the citizens, the business structures and the cultural and scientific experts of the various states that have appeared there in recent years. It is important not to close the door to Turkey, which can be said to be Europe's link to the Muslim world. Turkey's rapprochement with the EU is changing this country in a good way and there is evidence of many positive steps to strengthen democracy and human rights. Although we are not yet discussing EU membership for Ukraine, Moldova or the countries of the South Caucasus in concrete terms, such a prospect in the future can contribute to stability, economic strengthening, reduced corruption and the consolidation of the rule of law in these countries.
The EU enlargement process is taking place at the moment against the background of a harsh, far-reaching recession, which has hit both the EU and the countries involved in the enlargement process. I welcome the progress made by Turkey in meeting the criteria for joining the European Union, especially the fact that this country signed the Intergovernmental Agreement for the Nabucco pipeline.
The implementation of this agreement remains one of the biggest priorities in the area of EU energy security. I support the requests made to the Turkish Government to continue reforming its social policies, to improve social dialogue on the labour market, as well as to step up efforts in the area of women's rights and gender equality, especially when it comes to combating gender violence.
in writing. - We vote against the motion for a resolution 'The Commission's 2009 enlargement strategy paper concerning the Western Balkan countries, Iceland and Turkey' by Gabriele Albertini, because we believe that neither Turkey nor the former Yugoslav Republic of Macedonia shows any progress in meeting the Copenhagen criteria, nor do they demonstrate any political behaviour which would allow them to become EU members We hope to improve their efforts in order to meet the accession criteria, a fact that will be examined in the future. In any case, we do not wish to vote for a motion for a resolution that will give rise to vain hopes and will be used exclusively for internal consumption.
The motion for a resolution on the European Commission's current enlargement strategy is very balanced. It rewards the progress made by the accession candidates but, at the same time, clearly identifies the problems. Turkey, in particular, has taken a major step backwards. Therefore, I welcome the explicit criticism of the serious threats to, and genuine restrictions on, freedom of speech and of the press. The completely disproportionate tax penalty imposed on the opposition Dogan Media Group is a targeted attack against those who criticise the government. Objections have rightly been made to the discrimination against religious minorities and Turkey's refusal to implement the Ankara protocol. In addition, it is also important that we take a careful look at Turkish foreign policy. Its openness towards Armenia and the Kurds has so far been nothing more than gesture politics and has even been opposed by the Turkish parliament and by large sections of the population. The statements made by the Turkish Prime Minister also call into question Turkey's hoped-for role as a mediator between East and West. Turkey's flattery of the Iranian President, its invitation to the Sudanese President, who is wanted for genocide, to attend a conference, and its dealings with Israel, seem to indicate that it is turning away from the West. Therefore, our call for the Turkish Government to coordinate its foreign policy with that of the EU and to drop its objections to the cooperation between NATO and the EU is simply consistent.
in writing. - I am in favour of the EU being open to countries who meet the criteria for membership. I am concerned that this resolution presents enlargement as being imperative for the countries in question as well as the EU. It does not conceive of the possibility that it may be in the best interests of the countries concerned to remain outside the EU for a variety of social, economic or other reasons. EU membership is a big step for the countries concerned and it deserves the fullest possible debate and consultation involving the citizens of those countries. For this reason, I abstained.
The International Day for the Elimination of Violence against Women is an incentive by the UN and the Council of Europe which aims to discuss and give greater visibility to the victims of domestic violence and other types of mistreatment.
The situation of this issue in Portugal is worrying. The number of crimes of domestic violence recorded by the Portuguese Association for Victim Support (APAV) has increased by 9% on the same period in 2008. According to the APAV, physical and psychological abuse, threats and sexual assaults have seen a major increase compared with the 2008 figures. Twenty-six women have died this year in Portugal already, as victims of domestic violence. Nonetheless, the vast majority of acts of violence are not reported through fear and shame.
The EU needs to step up its efforts to combat this issue. I agree with the need to encourage Member States to draw up national plans of action for combating violence against women. We support any initiative that might help to change attitudes, in conjunction with the organisation of a European Year to combat violence against women, so as to expose it and alert both the public and the authorities to this worrying situation.
I voted in favour of the motion for a resolution on the elimination of violence against women as I believe that the Commission and the Council need to consolidate EU action in this area. The EU urgently needs a more comprehensive policy on combating violence against women, specifically through the Commission drawing up a draft directive to ensure a clear legal basis for combating all forms of violence against women, including trafficking. We should acknowledge and welcome the fact that the Spanish Presidency makes this issue a priority in its plan of action.
In a week when the frightening figures for cases of domestic violence have hit the headlines in Portugal, I believe that violence against women and children is a topic that requires consideration and serious action by governments.
I condemn all kinds of violence, but particularly when it is used against those who are in a more vulnerable position - socially, economically or emotionally - as children and women often are. The Member States should therefore seek to eliminate all forms of violence against women and children, especially trafficking for sexual exploitation, sexually motivated attacks and domestic violence.
Respect for human life and dignity is not consistent with crimes whose victims are many European women and children, which is why firm policies on the prevention of violence and the punishment of its perpetrators are necessary.
On the International Day for the Elimination of Violence against Women, we wish to raise awareness of this serious social, economic and political problem that undermines women's rights in many different areas, including at work, among their families, and in society in general. Violence against women is a violation of human rights and an obstacle to their participation in social and political life, and in their public and professional life, preventing them from acting as full citizens.
Although the many types of violence vary according to culture and traditions, economic and social crises of capitalism increase women's vulnerability, both collectively and individually, adding to their exploitation and driving them towards poverty and marginalisation, which also feeds the trafficking of women and prostitution.
It is therefore crucial that we consolidate financial measures and policies that are genuinely committed to strengthening the role of women in society by promoting equal rights on both a Community and national level, and by implementing real plans to combat all forms of violence against women, along with eliminating residual discrimination and protecting and supporting victims.
As we mark the 10th anniversary of the International Day for the Elimination of Violence against Women, it has to be said that the preventive measures which have been implemented with this purpose in mind have not achieved the expected results. How can we explain this phenomenon? Judging from the debates which have been held in this Chamber, we can put a label on it: gender inequality.
If this inequality was the fundamental cause of this phenomenon, countries in northern Europe, which are renowned for their very progressive culture and customs, ought to have the best results. In fact, this is not the case; if anything, it is the opposite. According to the Norwegian daily newspaper Aftenposten, 6% of young women in Sweden aged between 15 and 25 have been raped in one year.
Courage is required to be able to say that the rise in acts of violence against women has coincided with the mass arrival of immigrants from outside Europe whose culture and traditions are totally opposite to ours. The burkha, forced marriages, polygamy, female genital mutilation, honour crimes and other forms of behaviour from another era are unacceptable.
It therefore makes it absolutely absurd to continue to encourage this immigration while wanting to combat violence against women.
It makes perfect sense for the Committee on Women's Rights and Gender Equality to remind us, as we mark the International Day for the Elimination of Violence against Women, that, in spite of the countless legal instruments and UN declarations, not to mention the numerous resolutions in this Parliament made over many decades, we are still far from a situation of zero tolerance with regard to violence against women. There is no denying that violence by men against women is a violation of human rights and must be punished as such.
This Parliament must therefore remind Member States of their obligations to reinforce their legislations and policies to enable them to combat effectively all forms of violence against women.
Unfortunately, we have again over-egged the pudding in the resolution tabled before us and, in particular, we have ignored the principle of subsidiarity.
Making a request to the Council and Commission for a legal basis to be created for combating all forms of violence against women displays the height of ignorance of the treaties. A legal basis cannot be created. It either exists or not.
Asking for a further high-level conference to be held will only incur expense which would be better allocated to specific measures.
I welcome the vote in the European Parliament on the resolution for eliminating violence against women on this International Day for the Elimination of Violence against Women. The declaration of this day by the UN in 1999 and the adoption of this resolution today are valuable instruments for reminding national governments of their obligations arising from the international treaties concerning the elimination of all forms of discrimination against women. This is why I support this resolution, with an immediate request for Member States to reinforce their national legislations and policies on combating all forms of violence against women. At European Union level, it is particularly vital to guarantee assistance and support for all victims of violence, especially those affected by human trafficking, regardless of their nationality, as well as to ensure protection for women who are victims of domestic violence whose legal status might depend on their partner.
When we talk about violence against women, we are discussing something that is clearly a reality in all the Member States, as one in four women is a victim of violence.
In an EU that sees itself as the champion of rights and freedoms for all its citizens, we must make every effort to put a stop to this scourge. The adoption of this draft resolution is a very important step towards finding new solutions, hence my vote.
I voted in favour of this resolution as violence against women is still a problem which is all too prevalent in Romania and worldwide, making it necessary to adopt urgent measures to combat this scourge. Legislation is no longer the problem, but its application in the situation where many women are reluctant to report to the authorities the acts of violence they are subjected to, preferring to endure the suffering in silence.
I believe that a powerful campaign is needed across the whole of society, based on continuous, long-term activities aimed at influencing attitudes so that everyone realises that violence against women is not permitted and not excused. I agree that coordinated action is needed at the same time from the authorities and civil society in order to support victims of domestic violence.
in writing. - I welcome Parliament's commitment to this cause. In particular, it is critical to ensure that the women in some of the most vulnerable circumstances, such as in 'trafficking of women', fall under this assistance.
I am appalled that the ECR Group, which contains the British Conservatives, has submitted an amendment to this proposal which reduces its coverage. I would point out that many victims are those who live in poverty or are immigrants or from minority groups within our populations. Removing these women from assistance aimed at helping these most vulnerable people is as illogical as it is inhuman.
I am equally appalled that the Greens should disagree and promote deletion of sensible wording covering tolerance of prostitution, where it is clear much violence against women occurs.
Women are easy victims for any form of violence due to their unequal position in all class societies, in which they are open to class and gender oppression.
Physical abuse, rape, trafficking and so on are forms of violence which demonstrate the gender dimension of the class aspect of female inequality.
However, violence is a social phenomenon with specific economic, political and social causes. These causes, which are rooted in the capitalist relations of production, cannot be eliminated as long as these relations exist. The grassroots movements must demand measures to prevent this phenomenon and relieve the victims, women and children, by seeking radical changes in favour of the people at social and political level.
We radically disagree with the creation by NGOs and private individuals of counselling centres and agencies to support maltreated women. The state alone must be responsible for these.
Not only will the measures proposed in the resolution be unable to eliminate the problem, because they do not touch the causes; they also seek to manage and hence perpetuate the problem.
in writing. - The ECR Group fully supports and stresses the great need to increase awareness and action to combat violence against women. However, we do not support calls for an EU legal base and further directives (as in paragraphs 10, 11 and 27) to address the problem.
Whilst we acknowledge that work needs to be done in this area, we believe this is an issue for nation states to legislate upon. Furthermore, the ECR Group believes that the issues of sexual and reproductive choice and health rights are an issue of conscience for each individual Member and Member State to decide. For these reasons, the ECR Group has chosen to abstain.
Somalia is one of the most blatant cases of the total breakdown of the central power and the return to a belligerent, tribal way of life, as the country is an epicentre of violence and instability which spreads far beyond its own borders. The coasts of Somalia have been constantly threatened by armed groups which not only fight for control of the coastal areas, but also carry out intolerable acts of piracy against other vessels, especially commercial, cargo, fishing, humanitarian aid and leisure boats.
The severity and frequency of these events demands an uncompromising reaction from the whole international community, which must include the European Union. The EU must commit itself to combating piracy and doing everything within its power not only to analyse its causes and consequences, but also to mobilise all Somali and international forces that are available and equipped to deal with it.
I must also praise the entire crew of the Portuguese frigate Corte-Real, in the person of their commander, who have distinguished themselves in the fight against this scourge, and have recently been the subject of a tribute by the International Maritime Organisation.
When discussing the issue of Somalia, we need to remember that there is no military solution to the crisis there, and that we must take into account the country's lack of financial resources, caused at an international level by the debt crisis, which created a vacuum that was exploited by illegal fishing in its territorial waters, and which was one of the main reasons why Somali fishermen lost their livelihood, as the Somali Government was forced to suspend the country's coast guard due to a lack of resources.
One of the essential issues, therefore, is to ensure the supply of technical and financial aid, including support for a process of conciliation and mediation between the parties involved in the civil war.
The Commission and the Council should thus review their political strategy for Somalia, including Operation EUNAVFOR Atalanta, and should focus on the more general situation in the country at present, particularly the need to address the humanitarian situation on the ground and help to eradicate the underlying causes of this catastrophic situation which is causing suffering to millions of Somalis.
Finally, we would like to stress that resources intended for aid and development, or the European Development Fund, should not, under any circumstances, be used for military purposes.
in writing. - I am deeply proud to see the UK leading the work of the EU's first naval ESDP mission, Operation Atalanta, with a British Commander at its head and its operational HQ in the UK. Atalanta's work in the protection of vessels delivering food aid to displaced persons in Somalia and in protecting vulnerable vessels off the Somali coast is vitally important.
Labour MEPs echo calls for the unconditional release of all hostages including the two Britons - Paul and Rachel Chandler from Kent - held by Somali pirates. Our thoughts continue to be with their family, and we praise the ongoing efforts of the UK Foreign Office, who are using all possible connections in East Africa to negotiate the pair's speedy release.
Finally, on the scope of the Atalanta mission, we note calls in the resolution for its expansion to be considered. However, I want to put on record that we believe that at the current time, this is not a prospect, and to underline that we must focus on the continued success of the current mission as it stands.
The current situation off the coast of Somalia is wrong on every level and has an impact on all countries.
I think that it is therefore crucial that, pending a political solution to the problem of Somalia, and while there continues to be instability in the area, we should follow a strategy of heightened security for Operation Atalanta, even reinforcing the latter in terms of the means of action open to forces deployed in this operation.
I voted against Resolution because I think that piracy is not a military problem but a development problem. I therefore believe that the problem should be dealt with at its root, and that the solution cannot be a military one, either by land or by sea. The officer responsible for Operation Atalanta stated that a maritime solution is impossible, and that the situation in the area needs to be stabilised. I think we need to tackle the problem of governance, the stability of institutions and economic development in the region. However much we paper over the cracks, the problem will persist. By voting against the resolution, I also want to condemn the privatisation of the actions that are within the remit of the armed forces, as in Spain, private security companies are being allowed to go out on vessels with weapons of war. Moreover, I think we need to put an end to the pirates in Somalia, but also to the foreign pirates that are pillaging in Somali waters.
in writing. - The relative success of Operation Atalanta, now renewed for a year, underlines the fact that although the European Security and Defence Policy has the potential to achieve significant results for Member States, it is still unclear why NATO alone could not match this and thus avoid duplication. But piracy remains a clear and present danger in the seas around the Horn of Africa. We need to redouble efforts to defeat this menace, not only to protect our shipping, but to send a clear message of our resolve to the agents of al-Qaeda currently enjoying safe haven in Somalia.
National security does not end at national borders. Leaving the scourge of piracy unchecked will multiply the EU's security concerns in the long term. I also urge the Commission to reconsider how more political support for the relatively stable, prosperous and democratic breakaway former British territory of Somaliland could help to tackle the threat of piracy in the region.
I voted in favour of the European Parliament resolution on a political solution to the problem of piracy off the Somali coast because sea piracy is a real problem and will continue to be a problem in waters off the Somali coast. The EU must protect maritime vessels passing through this region by means of international negotiations and protection measures. One part of the solution requires international support in bringing stability to Somalia. The other part of the solution is Operation Atalanta, recently launched by the EU in order to stop piracy off the Somali coast. Six frigates, three maritime patrol aircraft and 1 200 personnel from the United Kingdom, France and Greece will take part in the operation. Other states will contribute to the operation in the future. Operation Atalanta has succeeded in providing protection for high-risk cargos by escorting them. Thirty-six pirate vessels have been intercepted and 14 direct attacks have been avoided. However, to be able to enjoy the benefit of this escort, the responsible national bodies and the sea vessels must notify Operation Atalanta and request protection. It is vital that sea vessels avoid taking needless risks and request, on an official basis and in good time, protection from Operation Atalanta.
in writing. - We are in favour of robust international action to deal with piracy and have no doubt that the Royal Navy and allied navies from the US and other European nations will do a good job. However, we see no reason for the EU to run up its flag on a naval operation. We are opposed to the interference of the EU as an institution in defence matters. This brings no additional military capability and merely duplicates or adds complexity to the well-tried arrangements under NATO. Operation Atalanta was conceived as a political opportunity to add a maritime dimension to ESDP during the French Presidency. Despite the presence in the seas off the Horn of Africa of the US-led Combined Task Force 151 and a NATO Maritime Group, it was decided to concoct yet another fleet and a further command chain. We are also deeply concerned by proposals for an ESDP training mission to Somalia at a time when the EUPOL mission in Afghanistan has been a failure and many European countries have been unwilling to provide troops and police for urgent training missions in Afghanistan. Incidentally, we do not recognise such terminology as 'EU fishing vessels.'
I welcome this resolution enabling Parliament to support the Commission's highly voluntary anti-smoking policy. Exposure to cigarette smoke is the main cause of death and illness in Europe, with smoking imposing a heavy burden on health care systems as well. I hope that the Commission's measures will go further and that in the years to come, we will have the right to a healthy environment in all closed spaces and in the workplace. I cannot fail to mention that we still have a hypocritical policy in Europe. We want to have fewer health problems caused by smoking, however we support the retention of subsidies for cigarette manufacturers, even though they are gradually being reduced. I think that the common agricultural policy should be defined to reward products which help maintain and improve people's state of health, not jeopardise it. I hope that the Council meeting in December will discuss protection for children, especially in cases where they are exposed to smoking by adults in private cars or in other closed spaces. I believe that adults have a responsibility in this respect, and where the legislator can intervene, it must do so.
I believe that we must protect non-smokers from passive smoking, but also make smokers aware of the impact of their addiction on themselves and others. They must not be left in any doubt about this. In Belgium, we also have a head-start on this issue because our country has already advocated a total ban on smoking in the hospitality sector and at all places of work by 2012.
Having said this, I would still like to express two concerns. Firstly, are we heading towards a society that imposes blanket bans? What do we do about individual responsibility? I feel a sense of unease about a society resembling the one described by George Orwell in his novel '1984'. Secondly, if smokers have to be made to break their harmful habit for themselves and others, this must be done with the utmost respect. Tobacco is a drug. Banning it completely would be tantamount to denying that most smokers are in a state of dependency. A total ban may be regarded as an act of exclusion, which may prove to be counterproductive. Why, therefore, have we not provided the option of reserving areas specifically for them?
Despite voting in line with the Group of the European People's Party (Christian Democrats), I must express some concerns I have about the present motion for a resolution.
Firstly, I believe that smoke-free policies should be decided by the Member States and that the role of the European institutions, while respecting the subsidiarity principle, must remain at the level of non-binding recommendations. On the other hand, I also believe that Member States should promote smoke-free policies, but that they should not impose any restrictions on freedom of choice for operators, particularly in the hotel sector, where owners should have the option of being smoke-free or not. Against this backdrop, the act that was recently passed in Portugal was a well balanced one.
My second concern is with the proposed end of direct subsidies linked to tobacco production. As Portugal is also a tobacco producer, I think that this type of policy needs to be extremely carefully analysed; otherwise it could be severely detrimental to farmers who find themselves unable to continue production without being given a viable alternative. This is my opinion on item 9 of this resolution.
The protection of human health and the quality of life of employees at their places of work and that of the general public forms the basis of this resolution, and that is why we voted in favour of it.
It is necessary to increase the protection of non-smokers by preventing passive smoking, but also to create the necessary conditions for monitoring and encouraging smokers to give up the habit. The policy of prohibition should be implemented in situations where it is shown to be necessary.
As for direct production-linked subsidies, we advocate the incentives for reconverting tobacco production facilities. We believe, however, that we should not create a situation where we have to promote the importing of tobacco from outside the EU and thus benefit the big business of multinational tobacco companies.
I voted in favour of deleting item 13 from the original text, which read: 'Calls on the Commission to submit a proposal to Parliament and the Council for legislation on a smoking ban by 2011 in all enclosed workplaces, including all enclosed public buildings and public transport in the EU, in the field of protection of workers' health.' The deletion was approved, in keeping with the subsidiarity principle in this matter.
I believe that there is still a long way to go for each Member State in creating smoke-free environments, carrying out effective awareness campaigns and applying best practices for the implementation of Article 14 (measures to reduce demand are dependent on levels of addiction and those giving up smoking).
I do think, however, that these actions should be implemented by each Member State, in the first instance. The original text of the resolution mixed up and confused the production of tobacco with its consumption. I therefore welcome the adoption of the amendment tabled by the Group of the European People's Party (Christian Democrats), which removes part of item 9 from the original text, deleting the references to the production of tobacco. These two changes have improved the final resolution. I consider the remaining points positive, so I have voted in favour.
I abstained in the vote on the resolution on smoking. I have never smoked in my life, but I find this constant harassment of smokers completely anti-freedom. The current bans are more than sufficient.
I distance myself from this constant, counterproductive harassment. The desire to get rid of tobacco plantations in Europe will result in increased imports from third countries.
Health policy and, therefore, the protection of non-smokers clearly come under the authority of the Member States and should not be the subject of central regulations. The Member States must have the freedom to determine the extent to which they want to protect non-smokers. It must be made clear that the EU has no authority in this area. For this reason, I have voted in favour of Parliament's resolution for next week's summit of EU health ministers.
Mr President, I voted in favour, though I would have liked to see a tougher resolution. Smoking is the greatest single cause of premature deaths in Europe. Tobacco smoke is an environmental pollutant that contains over a hundred compounds that do harm to the health. Nevertheless, parts of Europe allow not just users of tobacco but those around them to be exposed to it. Passive smoking is a moral problem, because those who suffer have no choice. It is necessary, in particular, to protect children.
Studies suggest that a child whose parent uses tobacco actually 'smokes' every fourth cigarette that his or her parent smokes. Every year, smoking leads to the premature death of almost 100 000 Europeans. Many Member States have already implemented some excellent measures. When Finland finally also banned smoking in restaurants and bars there was an outcry. Now, two years later, people are only grateful. That reflects the nature of public health policy: lasting results might be achieved through prevention and awareness-raising, but it takes the resolve of the legislators to deal with the resistance. I disagree with some of the other Members here that the Community does not need binding legislation on health and safety at work. It needs to be recognised that the recommendations have not been sufficient everywhere. I do support paragraph 13 of the resolution, in which the Commission is urged to put forward a legislative proposal for smoking to be banned in indoor workplaces and also on public transport.
Smoking is expensive for society, and, furthermore, the 70% of Europeans who do not smoke end up paying the bill. I therefore agree with the view that Parliament expressed in 2007 that the content of the Tobacco Products Directive needs to be made more stringent and incorporate the liability of the manufacturers for the costs of health care due to the consumption of tobacco. The Union first needs to take the mote out of its own eye. It is high time we brought the gradual phasing out of subsidies for tobacco farming to a complete end.
Mr President, I voted for the resolution supporting smoke-free environments because I believe that it is vitally important to monitor the progress being made towards the widespread introduction of smoke-free environments in the European Union and to facilitate the exchange of good practice between Member States and the coordination of the policy for protecting citizens against the risks of smoking. I also voted in favour of keeping paragraph 9, declaring the end by 2010 of the direct production-linked subsidies for tobacco growing because of its implication for health issues. I also support my fellow Members from the Committee on the Environment, Public Health and Food Safety who have reminded us that smoking remains the number one identified cause of death and illness in the European Union. Thank you, Mr President.
Ladies and gentlemen, I voted to remove the explicit reference to the year 2010 in paragraph 9 of the motion for a resolution. In my country, tobacco growing is a vitally important and critical industry for a large part of the population in regions where it is their only form of livelihood. One of those is also the region which I come from, Blagoevgrad.
My country was one of the eight largest tobacco growers in Europe which, a year ago, wanted current subsidies to be extended until 2013, in spite of the agreement stipulating that the link between the amount of resources allocated and the production volume had to end by 2010. Every time we meet with tobacco growers, one of the questions they most frequently ask is: What will become of us?
I cannot promise them miracles, but we are working in collaboration with our government to devise measures which will not allow them to be left without any choice, having lost their principal means of livelihood. Fellow Members, I can understand the arguments of those who are campaigning against smoking. However, I urge you to ensure that we do not mix up the fight against smoking with the risk of us destroying tobacco growing in Europe. I call on you at a time of economic crisis to ensure that we remain prudent and wise.
I agree with all reasonable measures aimed at combating smoking and protecting non-smokers, which is why I voted for this resolution. However, I must express some doubt about the effects which any kind of measures directed against tobacco growers would have. Romania currently has approximately 1 600 hectares of tobacco plantations providing a production of roughly 3 000 tonnes. However, a small volume of tobacco is grown in Romania, compared to the quantity required for Romanian processors, estimated at approximately 30 000 tonnes.
The difference in quantity, of approximately 27 000 tonnes, is made up by imports, mostly from regions in Africa or Asia. If we discourage tobacco production in Member States, we will only encourage even more of these imports from third countries, to the detriment of European producers.
This is a proactive and ambitious resolution we are dealing with. However, I am dismayed by the vote cast by a majority of my fellow Members, Christian-Democrats in particular, who, in the wake of intense lobbying by relevant pressure groups and stakeholders, have rejected Article 13.
They believe therefore that Europe does not have its place in this debate and provides no added value in terms of guaranteeing European citizens healthy areas in all public places, at work and on public transport. In other words, they are not bothered about discrimination being created among workers in Europe. Just to give one example, people in Ireland will be very well protected by a national law, while we can only wonder if, one day, people in Greece or the Czech Republic will have this chance, or rather this right.
As further proof of their 'brainwashing' by pressure groups, they have also rejected Article 9, which simply refers to one of the reforms to the common agricultural policy already decided on, namely the end by 2010 of direct production-linked subsidies for tobacco growing.
The proposal in the resolution dealing with non-smoking areas envisaged a considerable change - the imposition of a smoking ban in pan-European public institutions and public spaces. The intention of the resolution was to task the Commission with preparing the necessary legislative act, which would come into effect in 2011. Although very many delegates, including myself, voted for a ban on smoking in public rooms (in particular, workplaces), the People's Party unfortunately took an opposing position. The majority of Parliament has not shown any consideration for protecting the health of every European citizen and, in particular, those people who do not smoke themselves, and yet are forced to breathe in smoke in public spaces and, as a result, suffer health problems themselves. I hope that this subject does not end up in oblivion, and also that it goes up the current agenda once more, since many Member States have not thus far imposed a ban on smoking in public places, although they have had the opportunity to do so.
I share the concern, through this resolution, of making progress in the battle against passive smoking imposed on those who do not smoke. However, some people are taking advantage of the situation to insert a provision in this resolution opposing the subsidies paid to tobacco growers. I am personally in favour of providing this support to those practising what is a dying art. You should be aware that tobacco accounts for less than 10% of what goes into cigarettes; are so many questions asked about the additives that account for more than 90% of their content, and about their harmfulness?
in writing. - Given that over 40 million people die of hunger and poverty each year, including one child every six seconds, and that the global food crisis is one of the major threats to peace and security in the world, I have voted to support this timely Resolution. The Resolution calls for the Commission to conduct a full impact assessment of the EU's policies and programmes in the areas of agriculture, development and trade in order to guarantee a coherent, sustainable policy approach to global food security. As the Resolution stated everyone has the right to safe and nutritious food, the European Union must act to ensure these policies can deliver sustainable food security.
We Danish Social Democrats believe in the phasing out of the EU's agricultural aid. Today, we gave our backing to the resolution on the 'FAO World Summit on Food Security' - a resolution that focuses on the major challenges we are facing in relation to eradicating hunger and ensuring better opportunities for developing countries in future - but we very much reject the glorifying statements that the resolution makes about agricultural policy and aid in paragraphs 3, 9 and 14, amongst others.
The Swedish Conservatives have today voted against the resolution on the FAO World Summit on Food Security. We are concerned about hunger in the world and believe that a focus on food security is important. However, in contrast to the resolution, we Swedish Conservatives believe that the common agricultural policy (CAP) is part of the problem rather than the solution and that it needs to be reformed.
There is a strange situation in the world today: a billion people are suffering from obesity, yet at the same time, a billion people are starving. This situation is disastrous and requires effective measures, particularly on the part of the wealthy European Union. However, we do not believe that the EU's common agricultural policy, as it currently stands, is the solution. Our agricultural policy has been successful in the past, but it has no place in the future. Since this resolution opposes the revision of the current European system for agricultural aid (something that could benefit the climate, the world's poor and Europe's farmers), we could see no other alternative than to abstain from the vote.
I voted in favour of the joint motion for a resolution on the FAO World Summit on Food Security - Eradicating hunger from the face of the earth, because I believe that urgent measures are necessary to put a stop to this scourge, which affects a sixth of the world's population. In light of the impact of climate change on agriculture, particularly reduced productivity due to water scarcity, especially in countries which are already struggling with these problems, we must ensure that we develop coherent agricultural policies that are consistent with protecting the climate and fighting hunger.
We Swedish Social Democrats have today chosen to vote in favour of the joint motion for a resolution on the FAO World Summit on Food Security. More than a billion people are currently suffering from starvation. Extreme oscillations in prices and a dramatic increase in the price of food on the world market have also caused a global food crisis, which has made it even harder for the poor people of the world to obtain access to food.
However, we would like to point out that we do not share Parliament's view that we should not reduce market support measures and aid payments to farmers within the framework of the EU's common agricultural policy. We do not believe that these support measures and payments will help to bring increased security of food supply to developing countries in the long term. On the contrary, these measures will have the opposite effect. Subsidised, cheap European food is being exported to developing countries and, on account of its competitive prices, it often knocks these countries' own food production out of the market, so denying these countries the chance of more long-term self-sufficiency.
No one can remain indifferent to this global problem when they know that 40 million people die every year of starvation and that a child dies of malnutrition every six seconds.
The European Union is the foremost donor of development and humanitarian aid, but only a small part of this is channelled towards the agricultural sector, which could meet the food needs of thousands of people who continue to suffer from malnutrition. The European Union should therefore review its aid and development policies as a matter of urgency, and give greater precedence to supporting agriculture in developing countries, a sector which is the source of income for more than 70% of the workforce.
The common agricultural policy must also adapt internally to the crisis that we are undergoing, which includes higher production costs for European farmers, by refraining from dismantling its market support measures and/or reducing agricultural subsidies, giving special attention to the support of small and medium-sized farmers and their access to credit, so that they can keep up their levels of production in spite of the escalating costs of materials needed for production.
Although we do not agree with all the points made, we chose to give our approval to this resolution, as it underlines the importance of principles that we consider fundamental to a real fight against world hunger, particularly:
Emphasising that 'the fight against hunger must be based on recognition of the right to food sovereignty',
Recognising 'the right of local people in every country to control farmland and other natural resources vital to their food security'.
The resolution also draws attention to the importance of agriculture in combating hunger and stresses the importance of farmers' incomes. It remains to be seen whether, in the future, this Parliament will live up to what it has approved here today, or whether, as is often the case, it makes these good points, but later, when it needs to actually put them into practice, goes back on its word and approves legislation that violates these principles.
We should not forget that the successive reforms of the common agricultural policy, following the liberalisation of agricultural markets undertaken by the World Trade Organisation and coinciding only with the interests of the big agri-food companies, have contributed to the impoverishment of the global agricultural sector. Agricultural production should be used primarily to feed people, not to benefit export monopolies.
We, the Danish Liberal Party's MEPs, voted in favour of the resolution on food security as we want to emphasise the importance of the EU taking global responsibility in the fight against hunger and poverty. We are opposed to paragraph 9 of the resolution, however, which puts question marks against the continued liberalisation of EU agricultural policy. The Danish Liberal Party wants to see a gradual abolition of agricultural aid plus the establishment of common rules that ensure a level playing field for Europe's farmers in terms of competition.
Long-term food security is one of the central challenges of the common agricultural policy. Especially in the light of food shortages, we must emphasise the importance of a strong CAP which will take on a key role in future in overcoming global challenges. This means that adequate long-term funding for the CAP is required. The CAP is an important element of the EU food and security policy and after 2013, it will play a significant role in development policy and in external food security policy.
Therefore, perfectly functioning ecosystems, fertile soil, stable water resources and further diversification of the rural economy are the highest priorities. International cooperation and solidarity, together with balanced trade agreements which promote, rather than jeopardise, food security are an essential element of global food security and this is where a strong CAP can make an important contribution. Net food importing countries are hardest hit by rising food prices, yet many of these countries throughout the world are the least developed. The EU must take measures to counteract this.
Hunger is a scourge that is affecting increasing numbers of people. As the EU is a place of solidarity, it has to be at the frontline of combating this growing problem. The world food crisis is one of the major threats to global peace and security, so all global and European food security policies need to be stepped up.
The authors of this resolution, although forced to highlight the problem of hunger and the problems raised at the Food and Agricultural Summit in general, have nonetheless concealed the basic cause of the problem, namely the capitalist system of exploitation and the strategy which the EU also loyally serves so that capital can profit. The food production and distribution multinationals are uprooting farmers and concentrating the land, thereby striking a heavy blow at poor and average farmers. The working and grassroots classes, even in developed capitalist countries, are finding it harder and harder to safeguard healthy, safe food, while the food multinationals are raking in massive profits and buying up huge swathes of land, especially in Africa, calculating that food production needs to double by 2050. The EU leads the way in the liberalisation and privatisation of all food production factors - water, energy, transport and technology - and is imposing the same on third countries through the WTO and bilateral agreements.
The CAP underpins the policy of uprooting small and medium-sized farms and supporting the monopolies and their profits. Farmers and workers are fighting against this policy, fighting to overturn this system of exploitation and secure sufficient, healthy, safe food for everyone.